     Case: 3:20-cv-50007 Document #: 69 Filed: 11/04/20 Page 1 of 4 PageID #:348




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

Roberto Silva (#99318),                       )
                                              )
                        Plaintiff,            )
                                              )               Case No. 20 C 50007
                v.                            )
                                              )               Hon. Lisa A. Jensen
Read, et al.,                                 )
                                              )
                        Defendants.           )

                           MEMORANDUM OPINION AND ORDER

         Plaintiff’s motions for attorney representation [62], [66] are denied without prejudice to
later renewal. Plaintiff’s motions for an extension of the discovery schedule [63] and for deposition
costs [65] are denied. Lastly, Plaintiff filed a request for production of documents that he appears
to have sent to Defendants. (Dkt. 67-2.) Court reminds Plaintiff not to file discovery materials with
the Court.

        Presently before the Court are several motions in which Plaintiff requests recruitment of
counsel, an extension of the discovery deadline, and for the Court to permit him to video record
depositions free of charge. (Dkts. 62, 63, 65, 66.) Plaintiff’s motions are denied for the reasons
stated below.

Motions for Attorney

        Plaintiff has submitted two identical motions asking the Court to recruit counsel for him.
(Dkt. 62, 66.) “There is no right to court-appointed counsel in federal civil litigation,” Olson v.
Morgan, 750 F.3d 708, 711 (7th Cir. 2014), but the Court has discretion to request that an attorney
represent an indigent litigant on a volunteer basis under 28 U.S.C. § 1915(e)(1). In making the
decision whether to recruit counsel, the Court must engage in a two-step analysis: (1) has the
plaintiff made a reasonable attempt to obtain counsel on his own behalf or been effectively
precluded from doing so; and, if so, (2) given the factual and legal complexity of the case, does
this particular plaintiff appear competent to litigate the matter himself. Pruitt v. Mote, 503 F.3d
647, 654-55 (7th Cir. 2007) (en banc). Factors to be considered include but are not limited to: (1)
the stage of litigation, Romanelli v. Suliene, 615 F.3d 847, 852 (7th Cir. 2010); (2) plaintiff’s
submissions and pleadings, Olson, 750 F.3d at 712; (3) plaintiff’s capabilities, including
intelligence, literacy, degree of education, communication skills, and litigation experience; and (4)
the complexity of the case. Pruitt, 503 F.3d at 655.

        After considering the above factors, the Court concludes that solicitation of counsel is not
currently warranted. Plaintiff appears to have met the first requirement to make a reasonable

                                                  1
     Case: 3:20-cv-50007 Document #: 69 Filed: 11/04/20 Page 2 of 4 PageID #:349




attempt to retain counsel on his own. (See Dkt. 62.) This lawsuit, however, does not present
particularly complex issues. Plaintiff raises one failure to protect claim against one Defendant with
DeKalb County as an indemnitor. (See Dkts. 10, 11.) Unlike cases that may require specialized
medical knowledge or an inquiry into the defendant’s subjective state of mind, the allegations here
are not factually complex. Because Plaintiff is a pretrial detainee, this case requires him to
demonstrate that Defendant’s actions were objectively unreasonable, rather than the more difficult
subjective standard for convicted prisoners. See Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir.
2019) (extending objective inquiry to all Fourteenth Amendment conditions-of-confinement
claims brought by pretrial detainees). Plaintiff was also present for most, if not all, of the
complained-of events and may rely on his own recollection of the incidents to develop his claims.

        Moreover, this case does not appear to be beyond Plaintiff’s capabilities. Plaintiff states in
the present motion that the highest level of education he has attained is a high school equivalency
through a GED. (Dkt. 62, pg. 2.) Plaintiff, however, stated on his prior motion for recruitment of
counsel and in his deposition transcript submitted by Defendants that he completed associates
degrees in engineering and political science while in prison between 1994 and 2000. 1 (Dkt. 4, pg.
2; Dkt. 68-1, pg. 10.) Plaintiff also indicated in his deposition that he previously owned a
handyman business that was successful enough to grow into a construction business with multiple
employees. (Dkt. 68-1, pg. 6-7.) Plaintiff’s education and work history thus suggest he is capable
of understanding difficult concepts and completing complicated tasks.

        Plaintiff’s performance in this case so far also demonstrates a sophisticated grasp of the
facts and law involved in this lawsuit. For instance, Plaintiff has shown an understanding of such
esoteric legal topics as indemnification. (See Dkt. 11, pg. 10.) With regard to Plaintiff’s ability to
conduct discovery, although Plaintiff has occasionally required guidance on what he should or
should not file on the docket, he nonetheless shows a good grasp of the factual issues he must
develop through discovery and the discovery tools available to him. In fact, Plaintiff has availed
himself of a wide range of discovery methods—interrogatories, requests for production,
subpoenas—and Defendants indicate that the parties have exchanged a significant amount of
discovery materials in response to the discovery requests. (Dkt. 68.)

         Plaintiff argues he requires the assistance of counsel because his incarceration prevents
him from deposing Defendant Read and from locating a witness, Angel Pachero. (Dkt. 62.)
Plaintiff, however, does not explain why his incarceration prevents him from completing these
activities. Plaintiff indicates he intends to take Defendant Read’s deposition through written
questions, which does not appear to be limited by Plaintiff’s incarceration. Likewise, Defendants
have provided Plaintiff with Angel Pachero’s last known address and Plaintiff appears capable of
attempting to contact Mr. Pachero by mail. (See Dkt. 68.) Further, it is unclear from Plaintiff’s
motion that contacting a former inmate will assist in investigating the pertinent facts. See Olson,
750 F.3d at 712.

1
  Plaintiff is cautioned against making misrepresentations in his submissions to the Court. By presenting a pleading,
written motion, or other paper to a court, Plaintiff certifies that the claims in the documents are warranted by existing
law and that factual contentions have evidentiary support or likely will have evidentiary support after further
investigation. Fed. R. Civ. P. 11(b). Submitting materially incorrect factual assertions to the Court is sanctionable.
                                                           2
     Case: 3:20-cv-50007 Document #: 69 Filed: 11/04/20 Page 3 of 4 PageID #:350




       Based on the discussion above, Plaintiff does not appear to be, at this time, “among the sea
of people lacking counsel [who] need counsel the most.” Olson v. Morgan, 750 F.3d 708, 711 (7th
Cir. 2014) Plaintiff appears capable of proceeding without the assistance of counsel. Accordingly,
his motion for recruitment of counsel is denied without prejudice to renewal should the case
proceed to a point beyond his capabilities.

Motion for Extension of the Discovery Schedule

        Next, Plaintiff requests an extension of the December 31, 2020 2 discovery deadline. (Dkt.
63.) Plaintiff states his incarceration will make it difficult for him to complete written depositions
and locate witness Angel Pachero by the close of discovery. (Id.) Plaintiff, however, does not
indicate what steps he has taken to conduct any depositions by written questions (or even whose
depositions he would like to take) or to locate witnesses and how he has been prevented from doing
so thus far. While incarceration may pose some additional difficulties for Plaintiff, he still has
nearly two months to go before the close of discovery. Plaintiff’s present motion does not
demonstrate that an extension of the discovery deadline is necessary at this time. Accordingly,
Plaintiff’s motion is denied without prejudice. If, as December 31, 2020 approaches, Plaintiff again
believes he requires an extension, he may renew his request. In any renewed motion for an
extension, Plaintiff must specify the discovery that remains to be completed, the steps he took to
complete that discovery, and what prevents him from completing it in time to meet the discovery
deadline.

Motion to Video Record Depositions

         Lastly, Plaintiff has submitted a motion asking the Court to permit him to record
depositions by video or other recording device because he is unable to afford a stenographer. (Dkt.
65.) It also appears Plaintiff is asking the Court to allow him to take depositions without paying
any associated costs. (Id.) Plaintiff’s motion is denied. First, Plaintiff has not identified the
depositions he wishes to take. The Court cannot evaluate the appropriate procedure for taking
depositions without knowing the particulars of the depositions Plaintiff intends to take. Regardless,
though, Plaintiff should be aware that 28 U.S.C. § 1915 does not permit a court to finance the cost
of taking and transcribing a deposition. Smith v. Campagna, No. 94 C 7628, 1996 WL 364770, at
*1 (N.D. Ill. June 26, 1996) (“this court has no authority to finance or pay for a party’s discovery
expenses even though the party has been granted leave to proceed in forma pauperis under 28
U.S.C. § 1915(a)”) (collecting cases). Federal Rule of Civil Procedure 30(b)(3)(A) specifically
provides that the cost of recording deposition testimony falls to the party who notices the
deposition.

        Second, in his motion Plaintiff cites Federal Rule of Civil Procedure 30(b)(4), which allows
the parties to stipulate to, or the Court to order, a deposition to be taken by remote means, but he

2
  Plaintiff incorrectly states in his motion that discovery is scheduled to close on December 17, 2020. (Dkt. 63, pg.
1.) The July 1, 2020 order in which the Court set the discovery schedule states discovery shall close on December
31, 2020. (See Dkt. 43.)
                                                          3
    Case: 3:20-cv-50007 Document #: 69 Filed: 11/04/20 Page 4 of 4 PageID #:351




does not discuss how this section of the rules applies to his request. And, again, Plaintiff has not
provided the specifics of any deposition he wishes to take, remotely or otherwise. For that reason,
Plaintiff’s motion is denied at this time insofar as he may be seeking a remedy under Fed. R. Civ.
P. 30(b)(4). Nonetheless, in the event Plaintiff notices a deposition, the parties are strongly
encouraged to agree to remote proceedings in light of the COVID-19 health crisis. If the parties
are unable to agree on conducting depositions remotely, Plaintiff may reapply to the Court to
determine if remote proceedings are appropriate.


Date: November 4, 2020                        _________________________________
                                              U.S. Magistrate Judge Lisa A. Jensen




                                                 4
